Case: 17-12362   Date Filed: 02/23/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12362
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 4:15-cv-01793-JHE



WESLEY DOUGLAS,

                                                           Plaintiff-Appellant,

                                 versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 23, 2018)



Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 17-12362     Date Filed: 02/23/2018   Page: 2 of 6


PER CURIAM:




      Wesley Douglas (“Claimant”) appeals the district court’s order affirming the

Social Security Commissioner’s denial of his application for supplemental security

income (“SSI”), pursuant to 42 U.S.C. § 1383(c)(3). On appeal, Claimant

challenges the Administrative Law Judge’s (“ALJ’s”) determination that

Claimant’s impairments did not meet Listing 12.05(B) or (C). No reversible error

has been shown; we affirm.

      Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “If the Commissioner’s decision

is supported by substantial evidence, this Court must affirm, even if the proof

preponderates against it.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

Under this limited standard of review, we may not make fact-findings, re-weigh

the evidence, or substitute our judgment for that of the ALJ. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). We review de novo the district court’s



                                          2
               Case: 17-12362      Date Filed: 02/23/2018    Page: 3 of 6


determination about whether substantial evidence supports the ALJ’s decision.

Wilson, 284 F.3d at 1221.

      A person who applies for SSI benefits must first prove that he is disabled.

See 20 C.F.R. § 416.912(a). A claimant is considered disabled “if he is unable to

engage in substantial gainful activity by reason of any medically determinable

physical or mental impairment” which is either expected to result in death or which

has lasted or is expected to last for at least 12 months. 42 U.S.C. § 1382c(a)(3)(A).

The claimant bears the burden of proving his disability and must produce evidence

supporting his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003).

      The ALJ applied correctly the five-step evaluation process set forth in 20

C.F.R. § 416.920(a), in determining that Claimant was not disabled. In pertinent

part, the ALJ found that none of Claimant’s impairments met or equaled a Listed

Impairment, including for intellectual disability (“Listing 12.05”).

      For an impairment to meet Listing 12.05, it must satisfy both (1) the

diagnostic description for intellectual disability as set forth in the listing’s

introductory paragraph and (2) one of four additional sets of criteria (listed in

subparagraphs (A) through (D)). See 20 C.F.R. pt. 404, subpt. P, app. 1, §§ 12.00,

12.05 (2014); see also 20 C.F.R. § 416.925.




                                            3
               Case: 17-12362    Date Filed: 02/23/2018   Page: 4 of 6


      The introductory paragraph to Listing 12.05 defines intellectual disability as

requiring (1) significantly subaverage general intellectual functioning, (2) with

deficits in adaptive functioning, (3) that manifested before age 22. 20 C.F.R. pt.

404, subpt. P, app. 1, § 12.05. The term “adaptive functioning” refers to the

claimant’s “progress in acquiring mental, academic, social and personal skills as

compared with other unimpaired individuals of his/her same age.” See SOC. SEC.

ADMIN., PROGRAM OPERATIONS MANUAL SYSTEM (POMS), DI 24515.056.D.2,

http://policy.ssa.gov/poms.nsf/lnx/0424515056; see also AM. PSYCHIATRIC ASS’N,

DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 40 (4th ed. 1994)

(defining “adaptive functioning” as referring “to how effectively individuals cope

with common life demands and how well they meet the standards of personal

independence expected of someone in their particular age group, sociocultural

background, and community setting.”). Examples of “adaptive activities” that may

be considered in assessing a claimant’s functional limitations include “cleaning,

shopping, cooking, taking public transportation, paying bills, maintaining a

residence, [and] caring appropriately for . . . grooming and hygiene.” Id. §

12.00(C)(1).

      Under the applicable version of Listing 12.05(B), a claimant meets the

criteria for presumptive disability when he presents a verbal, performance, or full

scale IQ score at or below 59. Id. § 12.05(B). A claimant may also demonstrate


                                          4
              Case: 17-12362      Date Filed: 02/23/2018   Page: 5 of 6


the requisite level of severity by presenting a valid verbal, performance, or full

scale IQ score of 60 through 70 on top of some other physical or mental

impairment that imposes an additional and significant work-related limitation of

function. Id. § 12.05(C).

      Although standardized intelligence tests can assist in verifying the presence

of intellectual disability, they are only part of the overall assessment and should be

considered in conjunction with developmental history and the degree of functional

limitations. Id. § 12.00(D)(6)(a). We have recognized that an IQ score is

inconclusive evidence of intellectual disability when it is inconsistent with other

evidence of the claimant’s daily activities and behavior. Lowery v. Sullivan, 979

F.2d 835, 837 (11th Cir. 1992).

      In this case, substantial evidence supports the ALJ’s determination that

Claimant failed to satisfy the criteria of Listing 12.05. Although Claimant had a

full scale IQ score of 56, his score was inconsistent with other record evidence

about Claimant’s activities of daily living and behavior. For example, Claimant

testified that he worked on cars since he was 12 years old and worked as an auto

mechanic to support himself before sustaining injuries in a motorcycle accident.

Claimant also reported that he shopped for groceries, kept his yard clean,

sometimes attended church, enjoyed reading the Bible and going to see movies,

and groomed and dressed himself independently. An evaluating psychologist


                                          5
               Case: 17-12362     Date Filed: 02/23/2018   Page: 6 of 6


reported that Claimant was able to answer a series of simple math problems and

had the basic skills to manage funds. Because Claimant’s low IQ score was

inconsistent with other evidence of his activities and behavior, his IQ score was not

conclusive evidence of intellectual disability. See Lowery, 979 F.2d at 837. In

addition, substantial evidence supports the determination that Claimant

demonstrated insufficient deficits in adaptive functioning for purposes of satisfying

the diagnostic criteria of Listing 12.05.

      We reject Claimant’s contention that the ALJ gave insufficient weight to Dr.

Wilson’s psychological examination and IQ test results. First, an ALJ need not

defer to the opinion of a doctor who -- like Dr. Wilson -- conducts a single

examination. See McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).

Moreover, “the ALJ is free to reject the opinion of any physician when the

evidence supports a contrary conclusion.” Sryock v. Heckler, 764 F.2d 834, 835

(11th Cir. 1985). Because Dr. Wilson’s opinion about Claimant’s intellectual

capacity was inconsistent with other evidence in the record, the ALJ committed no

error in deciding to afford little weight to Dr. Wilson’s opinion.

      Substantial evidence supports the ALJ’s determination that Claimant’s

impairments did not meet Listing 12.05; we affirm.

      AFFIRMED.




                                            6